 1

 2

 3

 4

 5                                   UNITED STATES DISTRICT COURT

 6                                         DISTRICT OF NEVADA

 7     UNITED STATES OF AMERICA,                           Case No. 3:18-cr-025-MMD-CBC

 8                           Plaintiff,                    ORDER GRANTING MOTION TO DISMISS
                                                           THIRD-PARTY CLAIM (#38)
 9            v.

10     MICHAEL EDWARD WATSON,

11                           Defendant.

12

13     DINA WATSON,

14                           Third-party claimant.

15

16          The Court having considered the unopposed motion (#39) of the United States to dismiss the

17   third-party claim (#38) filed by Dina Watson and good cause appearing therefor:

18          IT IS HEREBY ORDERED that the United States’ motion is granted and the third-party claim

19   filed by Dina Watson is hereby dismissed.

20    Dated: June 25, 2019                              __________________________________
                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

                                                       1
